Citation Nr: 0912218	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to the service-
connected lumbar spine disability.

2.  Entitlement to service connection for a left arm 
disability, to include paralysis and arthritis, and to 
include as secondary to the service-connected lumbar spine 
disability.

3.  Entitlement to service connection for arthritis of the 
left leg, to include as secondary to the service-connected 
lumbar spine disability.

4.  Entitlement to service connection for arthritis of the 
right leg, to include as secondary to the service-connected 
lumbar spine disability.

6.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for an additional left shoulder disability.

7.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for an additional left arm disability.

8.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for an additional disability due to left 
carpal tunnel release.

9.  Entitlement to an evaluation in excess of 20 percent for 
spondylosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida issued in February 2004 and November 2006.

The Veteran testified before a Decision Review Officer in a 
hearing at the RO in October 2007 and before the undersigned 
Veterans Law Judge in a hearing at the RO in October 2008.   
Transcripts of those hearings are associated with the claims 
files.

The issue of entitlement to a higher evaluation for the 
service-connected spondylosis of the lumbar spine is 
addressed in the Remand that follows the Order section of 
this decision.


FINDINGS OF FACT

1.  No chronic disorder of the left or right shoulder was 
present until more than one year after the Veteran's 
discharge from active service, and no current left or right 
shoulder disorder is etiologically related to active service.

2.  No chronic left arm disorder, including paralysis and 
arthritis, was present until more than one year after the 
Veteran's discharge from active service, and no current left 
arm disorder is etiologically related to service or service-
connected disability.

3.  Neither arthritis of the left leg nor arthritis of the  
right leg was present until more than one year after the 
Veteran's discharge from active service, and neither disorder 
is etiologically related to active service or service-
connected disability.

4.  Neither an additional left shoulder disability, an 
additional left arm disability, nor an additional left hand 
or wrist disability resulted from an event not reasonably 
foreseeable or any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.


CONCLUSIONS OF LAW

1.  Bilateral shoulder disability was not incurred in or 
aggravated by active service, the incurrence or aggravation 
of arthritis of either shoulder during such service may not 
be presumed, and bilateral shoulder disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 

2.  Left arm disability was not incurred in or aggravated by 
active service, the incurrence or aggravation of arthritis of 
the left arm during such service may not be presumed, and 
left arm disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3.  Left leg disability was not incurred in or aggravated by 
active service, the incurrence or aggravation of arthritis of 
the left leg during such service may not be presumed, and 
left leg disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 
 
4.  Right leg disability was not incurred in or aggravated by 
active service, the incurrence or aggravation of arthritis of 
the right leg during such service may not be presumed, and 
right leg disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 
 
5.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for a left shoulder disability are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).

6.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for a left arm disability are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008). 

7.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for a left carpal tunnel release are not 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In September 2003, prior to the initial adjudication of the 
service connection claims, the RO sent the Veteran a letter 
advising him of the elements to establish entitlement to 
service connection for a disability, and in August 2005, 
prior to the initial adjudication of the § 1151 claims, the 
RO advised the Veteran of the elements required to establish 
entitlement to compensation under 38 U.S.C. § 1151.  In these 
letters, the Veteran was informed of the respective duties of 
the Veteran and VA in obtaining evidence.  

Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until May 2008, after the initial adjudication of the claims, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for any of the claimed disabilities and 
compensation under § 1151 is not warranted for any of the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of these claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and VA and non-VA treatment records were obtained, and the 
Veteran was afforded appropriate VA examinations.  

The Board notes at this point that the Veteran's service 
representative asserted during argument before the Board in 
October 2008 that remand is required because the RO did not 
obtain the VA medical facility's quality assurance records; 
the representative asserts that failure to obtain these 
records is a violation of the duty to assist in the 
development of claims for entitlement to compensation under 
38 U.S.C. § 1151.  However, the law specifically prohibits 
the use of such records in a claim benefit determination; see 
38 U.S.C.A. § 5705 (West 2002).  Moreover, the representative 
did not explicitly state that such records actually exist; 
the Court has stated that the duty to assist is not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information that could possibly support such a 
claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will therefore address the merits of 
the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  An additional disability or 
death is a qualifying additional disability or death if the 
disability or death was not the result of the veteran's 
willful misconduct and if the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service Connection

The Veteran asserts entitlement to service connection for a 
bilateral shoulder disability, arthritis of both legs, and a 
left arm disability including paralysis and arthritis.

Review of the STRs shows no indication of any injury to the 
upper or lower extremities.  The Veteran complained of left 
arm and shoulder pain in February 1961; the clinical 
impression was myofibrositis.  He underwent a left foot 
sesamoidectomy in July 1971, but a Medical Recommendation for 
Flying Duty in August 1971 notes the sesamoiditis as 
"resolved."  He was treated for tendonitis in the right 
[illegible] in June 1972.  In July 1973 he underwent surgery 
for removal of growths from the first finger of the left hand 
and the great toe of the left foot.  

Reports of medical examination throughout the Veteran's 
period of service generally show the lower extremities as 
"normal" and the upper extremities as "abnormal" due only 
to surgical scar on the left palm, well-healed with no 
sequelae (WHNS).  

In a Report of Medical History in March 1976, immediately 
prior to his retirement physical examination, the Veteran 
denied a history bone or joint deformities and denied a 
history of arthritis, rheumatism or bursitis; the examiner 
noted growths had been excised from the left hand and foot 
without recurrence.   The Report of Medical Examination in 
March 1976 shows clinical evaluation of all musculoskeletal 
systems as "normal" and the only current defect as 
hemorrhoids.  The Veteran's PULHES profile was 111111, and he 
was noted as qualified for worldwide assignment and for 
retirement. 

Symptoms of neck pain and pain/numbness/weakness of the left 
arm are first documented in treatment noted from MacDill Air 
Force Base hospital dated in October 1978, two years after 
discharge from service.  The clinical impression at that time 
was neuritis and "pinched nerve."  The diagnosis rapidly 
changed to cervical degenerative joint disease with foraminal 
encroachment; arthritis of the left shoulder was documented 
in July 1979.

The Veteran had a VA medical examination in June 1981 in 
which he complained of aching joints and severe pain in the 
back, left hand and arm, and both elbows, wrists and hands.  
The examiner noted there was no history of musculoskeletal 
injuries.  Painful movement of the neck, lumbar area and left 
shoulder was observed; the wrists, elbows and hands were 
normal on examination.  The examiner ordered a laboratory 
rheumatoid arthritis profile, which was negative; no X-ray 
study was done.  The examiner nonetheless diagnosed arthritis 
of multiple joints; based on the VA examination report the 
Veteran was granted service connection for arthritis of the 
lumbar spine by a rating decision in July 1981. 

The Veteran had a VA special orthopedic examination in 
October 1981 in which he complained of back pain and pain in 
the left elbow with soreness in the finger joints of both 
hands.  X-rays were taken.  The examiner found no evidence of 
arthritis in any joints, including the lumbar spine, and the 
upper and lower extremities were normal in appearance and 
range of motion.  There is no indication in the examination 
report of any current musculoskeletal disability of the upper 
or lower extremities.

The Veteran presented to a VA medical center (VAMC) in 
September 1984 complaining of pain and swelling in the left 
knee.  The initial impression was arthritis, but X-ray 
examination showed only nonspecific soft tissue swelling.  
The discharge diagnosis was cellulitis of the right knee.

In October 1994 the Veteran presented to VA complaining of 
aching pain in the left shoulder, worse with movement, but an 
X-ray study of the left shoulder showed no bony abnormality 
or soft tissue calcification.  Subsequent VA X-ray studies of 
the left shoulder in June 1995 and March 1996 revealed no 
changes from the previous study.  

The Veteran underwent cervical spine surgery at a VAMC in 
January 1998.  At that time he reported a history of back 
pain of 30 years' duration and increasing pain, tingling and 
numbness in the left arm for the past 3-4 years.  Physical 
examination prior to the surgery was negative for any 
musculoskeletal abnormality in the extremities, including 
arthritis.  Neurological examination showed cranial nerves 
grossly intact and motor/strength 5/5 in the right upper 
extremity and 4+/5 in the left upper extremity. 

A VA X-ray study of the left elbow in June 1998 disclosed 
findings suggestive of olecranon bursitis; there is no 
indication of any arthritis.

The Veteran had a VA examination of the lumbar spine in 
August 1998.  It disclosed no indication of arthritis in any 
joint.  As a result of the examination, the Veteran's 
service-connected low back disability, formerly characterized 
as arthritis of the lumbar spine, was recharacterized as 
moderate spondylosis of the lumbar spine and the rating for 
the disability was increased from noncompensable to 20 
percent disabling.

The Veteran presented to a VAMC emergency room in January 
2000 complaining of constant chronic pain and tingling in the 
neck, left shoulder and left arm.  He was treated 
conservatively until he underwent VA cervical spine surgery 
in March 2000.

The Veteran had a VA examination of the spine in March 2001 
for the specific purpose of determining whether the 
complaints of pain in the neck, back and shoulder were 
related to the service-connected low back disability.  The 
examiner noted the Veteran's subjective history, objective 
medical history, and current symptoms on examination.  The 
examiner stated an opinion that the neck, left shoulder, and 
left arm disorders were due to [nonservice-connected] 
cervical spine degenerative disc disease rather than to the 
service-connected lumbar spine disability; he also did not 
see a direct relationship between the neck and low back 
problem.

As a result of the above examination report, the RO issued a 
decision in April 2001 denying service connection for 
cervical spine spondylosis as secondary to the service-
connected lumbar spondylosis.  The Veteran was notified of 
the decision but did not appeal.

The Veteran had a VA examination of the spine in November 
2003 in which he reported back pain radiating down both 
thighs.  On examination the Veteran had no radicular pain and 
no numbness in the lower extremities.  The examiner diagnosed 
degenerative disc disease of the lumbosacral spine; there is 
no diagnosis of upper or lower extremity disorders.

The Veteran had a tomographic bone scan by VA in May 2005 
that resulted in an impression of scattered 
arthritic/degenerative changes including the shoulders, 
wrists and hands, costovertebral junctions of the mid and 
lower thoracic spine, L5-S1 intervertebral disc space, hips, 
and ankles/feet.

The Veteran was treated by the Rheumatology Division of 
Florida Medical Clinic during the period June-September 2006 
due to complaints of upper extremity and hand pain.  
Neurologic examination showed atrophy of the left upper 
extremity with marked decrease in strength.  The examiner's 
impression in relevant part was multifactorial polyarthritis, 
with much of the pain coming from the cervical spine.   

The Veteran was treated by Florida Orthopedic Institute 
during the period September 2006 through March 2008 for 
complaints of weakness and pain in the upper and lower 
extremities; he had a lumbar laminectomy at that location in 
April 2007 and left wrist arthroscopy in  December 2007.  The 
eventual impression was osteoarthritis and Dupuytren's 
syndrome of both hands, degenerative joint disease (DJD) of 
the left hip, and lumbar postlaminectomy syndrome.  Treatment 
records from this provider do not show a diagnosis of 
radiculopathy in either lower extremity.
 
The Veteran testified before a Decision Review Officer in 
October 2007 that arthritis is a disease that grows 
throughout the body; he believes that his service-connected 
arthritis of the lumbar spine caused the arthritis in the 
other parts of his body.  
  
The Veteran testified before the Board in October 2008 that 
he had pain in the back and joints during active service 
beginning in around 1962; his duties as an air traffic 
controller required him to stand on a concrete floor up to 8 
hours per day and to hold a microphone in his left hand.  The 
Veteran's medical providers have told him specifically that 
arthritis can spread throughout the body, and that arthritis 
in one joint can go to another joint.  

On careful review of the evidence, the Board finds that the 
criteria are not met for service connection for any of the 
claimed disabilities.  The STRs do not show, and the Veteran 
has not asserted, that there were injuries to any of those 
parts of the body during service, and there is no medical 
evidence whatsoever of a relationship between the claimed 
disorders and active service, or between the claimed 
disorders and the service-connected arthritis of the lumbar 
spine.

In addition, there is no competent evidence of arthritis to 
any degree within the first year after discharge or until 
many years after discharge, so the presumption does not 
apply.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   
The Board has accordingly carefully considered the lay 
evidence offered by the Veteran, including his correspondence 
to VA and his testimony at the aforementioned hearings. 

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency, "a legal concept determining whether 
testimony may be heard and considered," and credibility, "a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board finds at this point that the Veteran's account of 
chronic joint pains and arthritis developing in service is 
inconsistent with his self-reported Report of Medical History 
immediately prior to discharge, in which he specifically 
denied such symptoms, and also inconsistent with the report 
of examination for discharge showing that all pertinent 
findings were normal.  The Board accordingly concludes that 
the Veteran's account of chronic symptoms beginning during 
active service is not credible or, in the alternative, is not 
probative because it is based on his faulty recollection of 
events occurring years earlier.  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, Buchanan does not 
apply because contemporaneous medical records are in fact of 
record for the period in question, and contradict the 
Veteran's lay testimony.

The Veteran also asserted in his testimony that medical 
providers have specifically told him that arthritis can 
spread throughout the body, and that his service-connected 
lumbar arthritis may be the cause of arthritis elsewhere.  
However, hearsay medical evidence does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) ("What a physician said, and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. 69, 77).  The Board notes at this 
point that the Veteran stated during his hearing that he 
would obtain and submit a corroborating statement in writing 
from a physician, but has not done so.

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.

Compensation under 38 U.S.C.A. § 1151

The Veteran asserts entitlement to compensation under 
38 U.S.C. § 1151 for a left arm and shoulder disability, 
citing VA surgery involving the upper spine in 1998 during 
which he asserts removal of a spur from his neck caused a 
leak in his spinal cord.  He also asserts entitlement to 
compensation under 38 U.S.C. § 1151 for weakness and pain of 
the left hand, citing VA left carpal tunnel surgery. 

Symptoms of neck pain and pain/numbness/weakness of the left 
arm are first documented in October 1978, many years before 
the VA surgery on which the present claims are based.  
Entitlement to service connection for those disorders has 
been discussed above.

Review of VA treatment records shows the Veteran underwent VA 
left carpal tunnel release in August 1995 with no apparent 
operative complications.  However, in June 1996 he presented 
to the ambulatory care clinic complaining of the same 
symptoms in his left arm; i.e. occasional tingling and a 
sensation of decreased grip strength.  He also complained of 
neck pain.  An X-ray study of the cervical spine showed 
hypertrophic changes with foraminal stenosis.  The clinical 
impression was left arm numbness and subjective weakness, 
rule out cervical radiculopathy.

On January 13, 1998, the Veteran underwent VA anterior 
cervical discectomy with fusion with iliac bone crest graft 
and placement of Mosher plating at C4/5 and C5/6.  Surgery 
was performed due to pain in the left arm with increasing 
numbness, tingling and pain; magnetic resonance imaging (MRI) 
in 1997 had shown a herniated nucleus pulposus (HNP) at C4-5 
and C5-6.  During surgery a small dura tear was noted in the 
C6 nerve root intraoperatively.  Postoperatively, the Veteran 
was noted to be significantly weak in the left bicep muscle, 
although sensory was fully intact and the preoperative neck 
and arm pain had resolved.  The left arm weakness improved 
from 2-3/5 immediately after the surgery to 3/5 on the day of 
discharge, and he was referred for postoperative physical 
therapy to increase strength.  The impression on a series of 
X-rays of the cervical spine before, during, and immediately 
after surgery was satisfactory postoperative changes 
involving the cervical spine.

VA MRI of the cervical spine in July 1998 showed no definite 
change other than the fusion.  A VA electromyography/nerve 
conduction study (EMG/NCS) in November 1998 showed acute left 
C6 motor radiculopathy, and a VA X-ray study of the cervical 
spine the same month showed cervical spondylosis between C4 
through C7 with the fusion of C4, C5 and C6, more evident on 
the left than the right.

In December 1998 the Veteran complained that the pain in his 
left arm was different in that he now experienced pain on 
extension of the head (touching the chin to the chest).  VA 
computed tomography (CT) scan of the cervical spine showed 
diffuse spondylosis with neural foraminal narrowing at the 
level of C3-4, C4-5, C5-6, and C6-7 (the latter severe, with 
stenosis); however, the prior fixation from the levels C4 to 
C6 appeared to be intact.

VA occupational therapy notes from the Veteran's surgery in 
January 1998 through January 1999 show good progress in 
regaining left upper extremity strength.  His grip strength 
had increased by 10 pounds to 40 pounds (versus 85 pounds on 
the right), and his strength throughout the left upper 
extremity had increased by 1/2 grade.

In July 1999 the Veteran submitted a letter to VA stating 
that since cervical spine surgery in January 1997 [sic] his 
left arm was paralyzed and useless and only about half the 
size of the right arm.  He stated he could not pick up a 
glass or cup without dropping it, and was unable to sit 
because of pain in the left arm and shoulder.  

The Veteran underwent left C5-6 and C6-7 foraminectomies on 
March 7, 2000, for the purpose of relieving pressure on those 
nerve roots.  The VA operative discharge summary shows the 
Veteran had apparently done well immediately after his 
previous anterior cervical discectomies but during the past 
eight-month period had developed left-sided radiculopathy 
with pain and numbness from the neck to the shoulder and down 
the arm to the thumb.  Clinical diagnostics showed evidence 
of foraminal narrowing of the left side C5-6 and C6-7.  The 
Veteran was discharged home two days after surgery.  

In April 2000, the Veteran complained of hypersensitivity in 
the left arm (pain when rubbed lightly) and numbness in the 
legs.  Clinical examination showed cranial nerves to be 
grossly intact, deep tendon reflexes 2+ except the left arm, 
motor strength 5/5 and sensory intact.  The clinical 
impression was cervical spondylosis.  The Veteran had a VA CT 
myelogram in April 2000 showing post-surgical changes without 
marked abnormality; review of the cervical spine CT in May 
2000 resulted in the conclusion that the fusion and plating 
of the cervical spine were stable.  Neurosurgical clinic 
follow-up notes dated from April 2000 through June 2000 show 
an impression of overall clinical improvement after surgery; 
a clinical follow-up note in August 2000 states, "doing much 
better after surgery but has some increase in neck pain 
recently."

A VA neurosurgery follow-up note in September 2000 shows 
complaint of persistent unchanged numbness in the fingers of 
the left hand since March 2000 although the preoperative pain 
in the neck, left shoulder and arm was gone.  The legs and 
arms were sensitive to touch.  On examination there was 
decreased sensitivity in the fingers of the left hand; also 
noted was residual numbness in the left arm since the 1997 
operation (4/5 weakness in the left bicep and to a lesser 
extent interossei). 

VA EMG/NCS in January 2001 was performed to rule out cervical 
radiculopathy as a possible cause for persistent bilateral 
arm pain and hand numbness.  The EMG study showed no evidence 
of cervical radiculopathy, but did show electrodiagnostic 
evidence of bilateral median nerve entrapment at the wrist 
(carpal tunnel) and left ulnar nerve entrapment.

In October 2001 the Veteran presented to a VA neurosurgery 
clinic complaining of persistent unchanged numbness in the 
fingers of the left hand although the preoperative neck, left 
shoulder and arm pain were gone.  He also reported having had 
tingling of both legs for the past several months but no 
weakness in the legs.  In the same month, October 2001, he 
complained at the VA ambulatory care clinic of chronic 
weakness in the left arm since his spine surgeries, but not 
any worse than immediately after the surgery and perhaps 
better.  On clinical neurological examination he had normal 
strength in the arms and normal gait.

The Veteran had redo VA carpal tunnel release in December 
2001. The operative report shows no indication of any 
extraordinary event during surgery; the surgeon stated that 
the nerve was freed as much as possible without causing 
injury to the perineurium or the epineurium.

In April 2002 the Veteran complained of sudden jabbing pain 
in the area of CTS surgery.  He reported return of sensation 
post-surgery to the left thumb, middle finger and ring finger 
to 85-90 percent of preoperative level but no improvement in 
the index finger. 

The Veteran presented to the VA neurosurgery clinic in 
October 2003 complaining of left upper extremity pain and 
weakness not improved since his first surgery.  Motor 
examination showed 5/5 in the right upper and lower 
extremities, 5/5 in the left lower extremity and 4-/5 in the 
left upper extremity.  The clinical impression was status 
post anterior cervical discectomy and fusion (ACDF) and 
anteriolateral foraminotomy with residual pain and weakness, 
with new MRI showing no acute changes but artifact due to 
metal especially on T2 at C6/7 and possible cord changes at 
that level.

The Veteran presented to the VA occupational therapy clinic 
in March 2004 complaining of worsening leg and back pain; he 
had no neck pain, and the weakness and numbness in his left 
arm were stable with no changes.  There was mild decrease in 
left upper extremity strength to 4/5, lower extremity 
strength was 5/5 bilaterally.  The physician's impression was 
status post cervical surgeries stable, now with worsening 
right leg pain; MRI was noted as unremarkable.

The Veteran presented to Florida Orthopedic Institute in 
September 2006 reporting a history of left arm pain beginning 
in January 1999 without any precipitating injury or trauma; 
he also reported VA cervical spine surgery in January 1999 
[sic].  Motor examination showed 5/5 strength in the right 
upper extremity and 4/5 strength in the left upper extremity; 
arm and forearm girths were symmetric.  X-rays of the 
cervical spine showed spondylosis and displacement of a 
cervical intervertebral disc, without myelopathy.  He also 
complained of pain in the left wrist; the clinical impression 
was degenerative joint disease of both hands, left ulnar 
wrist pain with joint effusion and impaction with DJD 
findings, Dupuytren's disorder, and previous carpal tunnel 
status post repair with residual numbness of the left hand.
 
The Veteran had an NCS by Florida Orthopedic Institute in 
September 2006 in which he reported that during carpal tunnel 
surgery approximately 15 years previously (i.e, approximately 
1995), he had left carpal tunnel surgery in which "they 
messed up a nerve" so revision surgery had to be performed 
about a year later.  Full NCS resulted in an impression of 
very mild bilateral carpal tunnel syndrome, worse on the 
right but mild bilaterally.

The Veteran was treated by the Rheumatology Division of 
Florida Medical Clinic during the period June-September 2006.  
Neurologic examination showed atrophy of the left upper 
extremity with marked decrease in strength.  The examiner's 
impression in relevant part was status post cervical spine 
surgery with upper extremity neurologic changes.  He also had 
an MRI of the cervical spine by Florida Medical Center in 
September 2006; there is no mention in any of these reports 
of complications relating to the VA surgery in 1998.

The file was reviewed in October 2006 by a VA physician 
specializing in occupational medicine.  The reviewer stated 
the Veteran's residual weakness and atrophy of the left arm 
after his surgery in January 1998  is an unfortunate expected 
occasional consequence of this type of surgery; review of the 
medical evidence and the operative report did not reveal 
evidence of negligence, malpractice or similar fault.  
Similarly, the Veteran experienced residual pain and weakness 
after carpal tunnel syndrome surgery on July 12, 2005 [sic], 
but review of the record did not reveal anything abnormal in 
the surgery or medical treatment provided; the Veteran's 
symptoms are a reasonably foreseeable consequence.  In 
neither case did the reviewer see an evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault resulting from medical 
treatment or surgical care.  Further, the symptoms after both 
surgeries were reasonably foreseeable consequences, although 
not the hoped-for results.

The Veteran had a CT scan of the cervical spine by University 
Diagnostic Institute in January 2007; there is no mention in 
the CT report of complications relating to the VA surgery in 
1998.  The report notes a nonspecific intermediate 
attenuation surrounding the anterior nerve rootlet that could 
be a scar, an unusual nerve root sheath tumor, or sequelae of 
chronic inflammation.

The Veteran testified before a Decision Review Officer in 
October 2007 that during VA cervical spine surgery in 1999 
[sic], he was injured when the surgeon damaged a nerve in his 
left arm in the process of removing a spur from the spinal 
cord, which caused the Veteran to be temporarily but 
completely paralyzed.  He said he was unable to use the arm 
when he was discharged home from the hospital and never 
recovered full use of the left arm thereafter.  In regard to 
the carpal tunnel, he said that surgery was performed several 
years after the cervical spine surgery; he never recovered 
full sensation in the fingers and has significantly reduced 
grip strength.  

The Veteran testified before the Board in October 2008 that 
he had VA cervical spine surgery in 1999 [sic] that caused 
his left arm to become paralyzed; he was not provided 
adequate follow-up treatment or physical therapy after 
surgery.  The Veteran testified that the VA surgeons 
apologized to him after the surgery for committing errors 
during surgery; they told him at the time that the paralysis 
would be temporary but he has never regained full use of the 
arm.  

Based on review of the evidence above, the Board finds that 
competent and uncontroverted medical opinion of record shows 
the Veteran does not have an additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault resulting from either 
the VA cervical spine surgery in January 1998 or the VA 
carpal tunnel surgery in December 2001, or reasonably 
unforeseeable consequences of treatment.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).

The Board has carefully considered the lay evidence offered 
by the Veteran, including his subjective symptoms.  As noted 
above, a layperson is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; 
Caldwell, 1 Vet. App. 466.  However, once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, 6 Vet. App. 465; 
Caluza, 7 Vet. App. 498.  

The Board finds at this point that the lay evidence offered 
by the Veteran is inconsistent with the medical documentation 
of record and accordingly is either not  credible or is not 
probative because it is based on the Veteran's faulty 
recollection of events occurring years earlier.  In that 
regard, the Veteran testified before the Board that his left 
arm was paralyzed and useless immediately after surgery in 
January1998 and remained so through his discharge home, but 
the post-operative treatment notes clearly show that he had 
functional strength (although reduced) immediately after 
surgery.  Similarly, he testified that he received inadequate 
post-operative physical therapy from VA after the January 
1998 surgery, but the occupational therapy notes belie that 
assertion.

The Veteran has asserted that he has additional disability 
after the December 1998 cervical spine surgery and the 
December 2001 carpal tunnel release that were not reasonably 
foreseeable.  The VA reviewer disagreed and characterized the 
Veteran's post-operative symptoms as unfortunate but 
foreseeable; this is supported by the absence of any post-
operative VA or non-VA medical treatment notes showing 
abnormal or unusual residuals of surgery.

In sum, the Board finds that the evidence does not show the 
Veteran has an additional left shoulder disability, left arm 
disability, or left hand or wrist disability following VA 
medical treatment that was not reasonably foreseeable, or 
alternatively was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical 
providers.  Accordingly, the criteria for compensation under 
38 U.S.C. § 1151 are not met, and the claims must be denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
disability, to include as secondary to the service-connected 
lumbar spine disability, is denied.

Entitlement to service connection for a left arm disability, 
to include paralysis and arthritis, and to include as 
secondary to the service-connected lumbar spine disability, 
is denied.

Entitlement to service connection for arthritis of the left 
leg, to include as secondary to the service-connected lumbar 
spine disability, is denied.

Entitlement to service connection for arthritis of the right 
leg, to include as secondary to the service-connected lumbar 
spine disability, is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for an additional left shoulder disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for an additional left arm disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for an additional disability due to left carpal tunnel 
release is denied.


REMAND

The Board finds that further development is required on the 
issue of entitlement to an evaluation in excess of 20 percent 
for spondylosis of the lumbar spine.

The Veteran's most recent VA examination to determine the 
degree of severity of this disability was performed in 
November 2003.  The Veteran testified before the Board that 
his symptoms have significantly worsened since his last VA 
examination.  Accordingly, the Board finds the Veteran should 
be afforded a current VA examination to document the current 
severity of this disability.  See 38 C.F.R. § 3.159(c)(4) 
(2008).

In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any additional 
pertinent medical records, to include VA treatment records 
not already associated with the claims files.  The Board 
notes in this regard that the most recent VA treatment notes 
of record date from September 2006.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
lumbar spine disorder during the period 
of this claim, to include relevant VA 
treatment records not already of record.

2.  Then, the Veteran should be afforded 
an examination by an appropriate medical 
examiner to determine the current degree 
of severity of the Veteran's service-
connected lumbar spine disability.  The 
claims folders must be made available to 
and reviewed by the examiner.  

The examination report should include a 
discussion of the Veteran's documented 
medical history and should also address 
the Veteran's subjective account of his 
symptoms.  The examiner should provide 
his or her findings in terms conforming 
to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

To the extent possible, the examiner 
should distinguish between symptoms 
associated with the service-connected 
lumbar spine disability and symptoms 
associated with nonservice-connected 
medical disorders.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe or severe.  
If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  The examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


